Exhibit 10.20 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 2nd day of February2009, by and between NTN Buzztime, Inc., a Delaware corporation (the “Company”), and Terry Bateman, an individual (the “Executive”). RECITALS THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts, understandings and intentions: A.The Company desires that the Executive be employed by the Company to carry out the duties and responsibilities described below, all on the terms and conditions hereinafter set forth, effective as of February 2, 2009 (the “Effective Date”). B.The Executive desires to accept such employment on such terms and conditions. C.This Agreement shall govern the employment relationship between the Executive and the Company from and after the Effective Date and supersedes and negates all previous agreements with respect to such relationship. NOW, THEREFORE, in consideration of the above recitals incorporated herein and the mutual covenants and promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, the parties agree as follows: 1. Retention and Duties. 1.1 Retention; Authorization to Work in the United States.Subject to the terms and conditions expressly set forth in this Agreement, the Company does hereby hire, engage and employ the Executive and the Executive does hereby accept and agree to such hiring, engagement and employment.Executive’s employment with the Company is “at-will” and either the Company or Executive may terminate his employment with the Company at any time for any or no reason, subject to the terms and conditions set forth in this Agreement.The period of time during which Executive remains employed by the Company is referred to as the “Period of Employment.”Notwithstanding anything else set forth in this Agreement, the Company's hiring of Executive is conditioned upon, prior to the Effective Date, Executive passing a background check, negative alcohol/drug screen result and compliance with federal I-9 requirements. 1.2 Duties.During the Period of Employment, the Executive shall serve the Company as its Chief Executive Officer (the “CEO”) and shall have the powers, duties and obligations of management typically vested in the office of the CEO, of a corporation, subject to the directives of the Company’s Board of Directors (the “Board”) and the corporate policies of the Company as they are in effect and as amended from time to time throughout the Period of Employment (including, without limitation, the Company’s business conduct and ethics policies).Specifically, the CEO will work closely with the Board and senior management to launch and execute the overall strategic and operational direction for the Company.The Executive will establish Company policies and objectives in accordance with board directives to achieve sustainable and cumulative growth over time. Moreover, the CEO will establish responsibilities and procedures for attaining objectives and reviews of operations and financial statements to evaluate achievement of those objectives. During the Period of Employment, the Executive shall report to the Board.Upon the termination of the Executive’s employment for any reason other than Cause as defined in Section 4.4, the Executive may retain his board seat at the Board’s discretion. 1 1.3 No Other Employment.During the Period of Employment, the Executive shall both (i) devote substantially all of the Executive’s business time, energy and skill to the performance of the Executive’s duties for the Company, and (ii) hold no other employment.The Executive's service on the boards of directors (or similar body) of other business entities, or the provision of other services thereto, is subject to the prior written approval of the Board, which may not be unreasonably withheld.The Company shall have the right to require the Executive to resign from any board or similar body on which he may then serve if the Board reasonably determines that the Executive’s service on such board or body interferes with the effective discharge of the Executive’s duties and responsibilities to the Company or that any business related to such service is then in competition with any business of the Company or any of its affiliates, successors or assigns.Nothing in this Section1.3 shall be construed as preventing Executive from engaging in the investment of his personal assets. 1.4 No Breach of Contract.The Executive hereby represents to the Company that: (i)the execution and delivery of this Agreement by the Executive and the Company and the performance by the Executive of the Executive’s duties hereunder shall not constitute a breach of, or otherwise contravene, the terms of any other agreement or policy to which the Executive is a party or otherwise bound; (ii)the Executive has no information (including, without limitation, confidential information and trade secrets) relating to any other person or entity which would prevent, or be violated by, the Executive entering into this Agreement or carrying out his duties hereunder; and (iii)except as set forth on ExhibitA hereto, the Executive is not bound by any confidentiality, trade secret or similar agreement (other than this Agreement and the Confidentiality and Work for Hire Agreement attached hereto as ExhibitB (the “Confidentiality and Work for Hire Agreement”) with any other person or entity. 1.5 Location.The Executive acknowledges that the Company’s principal executive offices are currently located in Carlsbad, California with east coast offices in New York City, New York.The Executive agrees that he will work from the Company’s principal executive offices at least once per month and at least 2-3 times per month from the east coast office.The Executive acknowledges that he may be required to travel from time to time in the course of performing his duties for the Company. 2 2. Compensation. 2.1 Base Salary.The Executive’s base salary (the “Base Salary”) shall be paid in accordance with the Company’s regular payroll practices in effect from time to time, but not less frequently than in monthly installments.The Executive’s initial Base Salary shall be at an annualized rate of Three Hundred Seventy Five Thousand Dollars ($375,000).The Company will review the Executive’s Base Salary at least annually and may increase the Executive’s Base Salary from the rate then in effect based on such review. Subject to the Executive’s continued employment, review and approval of the Board, which approval may be withheld in its sole discretion, the Company anticipates that the annual adjustment in Base Salary will be between 3% - 5% percent annually. 2.2 Incentive Bonus.During the Period of Employment, the Executive shall be eligible to receive an annual incentive bonus (“Incentive Bonus”) in an amount to be determined by the Board in its sole discretion, based on the achievement of performance objectives established by the Board for that particular period.The Executive’s target potential Incentive Bonus amount for the 2009 calendar year shall be set at 50% of the Executive’s Base Salary.For calendar year 2009 the Executive’s Incentive Bonus shall be pro rated based on hire date and any approved leave of absence and shall be based on and subject to the requirements set forth in the 2uzztime Corporate Incentive. For purposes of clarity, the Executive’s target potential Incentive Bonus for 2009 shall be One Hundred Eighty Seven Thousand Five Hundred Dollars ($187,500), which is equal to fifty percent (50%) of his initial Base Salary. The
